United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          June 28, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 05-60789
                          Summary Calendar


                     EDGAR ENRIQUE MORENO-ORTIZ,

                             Petitioner,


                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                             Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A20 842 171
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edgar Enrique Moreno-Ortiz, a native and citizen of

Columbia, petitions this court for review of the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration

Judge’s (IJ) denial of his application for relief under the

Convention Against Torture (CAT).   Because Moreno-Ortiz is alien

removable as an aggravated felon, this court’s jurisdiction over

his petition for review is limited solely to constitutional



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-60789
                                   -2-

claims or questions of law.    8 U.S.C. § 1252(a)(2)(C) and (D).

     Moreno-Ortiz argues that the IJ applied the incorrect legal

standard to his claim for relief under the CAT and that his

substantive due process rights under the state-created danger

exception will be violated if he is removed to Columbia.

     This court previously held that it did not have jurisdiction

to review Moreno-Ortiz’s first petition for review and Moreno-

Ortiz has not demonstrated why his current constitutional claim

could not have been presented in his first petition.    8 U.S.C.

§ 1252(d)(2); see Medina v. INS, 993 F.2d 499, 503 (5th Cir.

1993).   This court is therefore without jurisdiction to review

Moreno-Ortiz’s constitutional claim.

     We further find that the IJ clearly set forth the proper

legal standard to be applied in determining whether Moreno-Ortiz

is entitled to protection under the CAT.     Because the IJ

articulated the correct standard, Moreno-Ortiz has failed to

raise a true question of law over which this court has

jurisdiction.   See Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-

600 (5th Cir. 2006).

     Accordingly, Moreno-Ortiz’s petition for review is

DISMISSED.